Citation Nr: 1829525	
Decision Date: 06/19/18    Archive Date: 07/02/18

DOCKET NO.  14-22 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for vocal cord leukoplakia with residual hoarseness (claimed as throat condition) as a result of exposure to herbicides. 

2.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the right lower extremity (sciatic nerve). 

3.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the left lower extremity (sciatic nerve). 


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



	
	INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2010 and February 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in.  


FINDING OF FACT

The Veteran died in October 2017. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (2-12); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.




		
P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


